In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services dated April 11, 1990, finding that the petitioner’s four grandchildren constituted a single household for the purpose of computing the amount of their Aid to Families with Dependent Children grant, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Molloy, J)., dated May 9, 1991, which dismissed the proceeding on the merits.
Ordered that the judgment is affirmed, without costs or disbursements.
Although the petitioner’s four grandchildren, on whose behalf she received Aid to Families with Dependent Children, were of different parentage, under the circumstances of this case, since they all resided with a single caretaker (the petitioner), it was reasonable to conclude that their income and resources were pooled and that they constituted one household (cf., Matter of Padilla v Wyman, 34 NY2d 36, 40). The determination that they constituted a single household is not arbitrary and capricious. Thompson, J. P., Miller, Ritter and Copertino, JJ., concur.